 



Exhibit 10.1

Hubbell Incorporated Incentive Compensation Plan

2005 Annual Incentive Guidelines

Program Objectives



  •   To encourage teamwork and individual performance by providing rewards for
the achievement of corporate and division goals and individual performance
objectives on an annual basis.



  •   To attract and retain key executives by delivering competitive annual
total cash compensation.

Eligibility for Participation

Participation in the Hubbell Incorporated Incentive Compensation Plan is limited
to Key Corporate Group (KCG) Managers. This group numbers approximately 47
managers.

Target Incentive Levels

The size of the potential cash award varies by employee group or position. Each
group’s, or individual’s target incentive level, established by competitive
analysis, is a percentage of base salary. When financial and certain individual
goals are met, this target incentive level is paid at 100%. For example; Base
Salary $100,000:

         
Target %
  30%    
Bonus Target $
  $30,000    

If all financial and individual goals are met, the bonus payout is $30,000.
Should financial and individual goals be exceeded, the bonus payout can be
greater than 100% of target dollars, up to a maximum of 150% of target dollars.
In this example the maximum payout is $45,000.

Should financial and/or individual goals not be met, bonus payouts will be less
than the target dollar amount. The minimum payout is 50% of target dollars, or
in this example $15,000.

Should financial results fall short of a predetermined threshold performance
level, no bonuses will be paid.

Representative target incentive levels are shown in the table below, expressed
as a percent of base salary:

         
CEO
    100 %
CFO
    70 %
Group V.P. Lighting
    70 %
Other Group V.P.’s
    60 %
Other Officer’s
    50 %

1



--------------------------------------------------------------------------------



 



Performance Measures

The guidelines consist of primarily financial measures. Executives, however, may
be measured on the attainment of certain non-financial performance objectives
when appropriate.



  •   Corporate         Corporate executives will have one financial measure,
the corporation’s Earnings Per Share (EPS). Current year EPS figures are shown
in Exhibit A.     •   Group Vice Presidents & Business Platform Executives    
    These executives have two (2) financial measures:



  •   Platform Operating Profit



  •   Platform Cash Flow



      These Targets are shown in Exhibit B & C     •   Business Unit Managers  
      These executives have two (2) financial measures:



  •   Business Unit Operating Profit



  •   Platform Operating Profit or Business Unit Cash Flow



  •   Performance Measure Weighting

                  Group   Performance Measure     Weighting  
Corporate Executives
  EPS     100 %
 
           
Group Vice Presidents &
  Platform OP     75 %
Platform Executives
  Platform Cash Flow     25 %
 
           
Business Unit Executives
  Business Unit OP     75 %
 
  Platform OP     25 %
 
  Or Business Unit Cash Flow        

      Note: The CEO will assess individual attainent of non-financial goals, as
appropriate, and may add or subtract as much as 25% to the earned award, subject
to Compensation Committee approval.

2